Opinion filed March 5, 2009 











 








 




Opinion filed March 5,
2009 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                 ____________
 
                                                          No. 11-07-00215-CV
                                                    __________
 
                                    MARY LOU WILCOX, Appellant
 
                                                             V.
 
                              HOWARD
D. WILCOX ET AL, Appellees
 

 
                                        On
Appeal from the 172nd District Court
 
                                                       Jefferson
County, Texas
 
                                                Trial
Court Cause No. D-171,492
 

 
                                            M
E M O R A N D U M    O P I N I O N
Mary
Lou Wilcox has filed in this court a motion to dismiss her appeal.  Appellant
states that  the parties have agreed to settle their differences and that,
therefore, her appeal is moot.  The motion is granted, and the appeal is
dismissed.
 
PER CURIAM
March 5, 2009
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.